Name: COMMISSION REGULATION (EC) No 946/97 of 28 May 1997 amending Regulation (EC) No 1172/96 adopting the balance and fixing the aid for the supply of breeding rabbits to the Canary Islands under the arrangements provided for in Article 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  economic policy;  trade;  regions of EU Member States
 Date Published: nan

 29 . 5 . 97 HENI Official Journal of the European Communities No L 138 / 15 COMMISSION REGULATION (EC) No 946197 of 28 May 1997 amending Regulation (EC) No 1172/96 adopting the balance and fixing the aid for the supply of breeding rabbits to the Canary Islands under the arrangements provided for in Article 4 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concering specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2348/96 (2), and in particular Article 4 (4), Whereas Commission Regulation (EC) No 11 72/96 (3) fixed the quantities for the supply to the archipelago, of breeding rabbits originating in the rest of the Com ­ munity; Whereas that balance can be revised during the course of the year in line with the Canary Islands' needs; whereas information supplied by the competent authorities justi ­ fies an increase in the quantity of breeding rabbits for the 1996/97 marketing year; whereas, therefore , the forecast balance for the supply to the Canary Islands of that product should be adjusted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1172/96 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27 . 6 . 1992, p . 13 . (2) OJ No L 320, 11 . 12 . 1996, p . 1 . b) OJ No L 155, 28 . 6 . 1996, p. 17. No L 138/ 16 EN Official Journal of the European Communities 29 . 5 . 97 ANNEX Supply to the Canary Islands of breeding rabbits originating in the Community for the period 1 July 1996 to 30 June 1997 CN code Description Number of animals to be supplied Aid (ECU/head) ex 0106 00 10 Breeding rabbits :  pure-bred and grand-parents 900 30  parents 3 000 24